DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.

Status of Claims
Claims 1-4, 7-8, 14-17, and 20-21 have been amended in the request for continued examination filed April 29, 2022.
Claims 1-5 and 7-21 are pending.
Claims 1-5 and 7-21 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 11.
Response to Arguments begins on page 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-5, 7-13, and 21, is directed to a process. Additionally, the computer-implemented method, as claimed in claims 14-19, is directed to a process. Furthermore, the system, as claimed in claim 20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending vehicles to a user. Specifically, representative claim 14 recites the abstract idea of: 
providing an initial subset of vehicle images from a plurality of vehicle images for display associated with the user;
receiving an indication of one or more user-selected vehicle images from the initial subset;
identifying one or more first-level attributes from the one or more user-selected vehicle images, wherein the one or more first-level attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated via the one or more user-selected vehicle images;
obtaining one or more vehicle identifications from the one or more user-selected vehicle images;
determining one or more second-level attributes based on the one or more vehicle identifications, wherein the one or more second-level attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated via the one or more user-selected vehicle images;
determining a value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms;
iteratively prompting user selection of additional vehicle by providing for display a next subset of vehicle images from the plurality of vehicle images, the next subset including user-selected vehicle images from one or more previous subsets including at least the initial subset and one or more new vehicle images replacing non-user-selected vehicle images from the one or more previous subsets, wherein attributes of the one or more new vehicle images include at least a portion of the one or more first-level attributes or the one or more second-level attributes;
for each of the next subset of vehicle images provided:
receiving an indication of one or more user-selected vehicle images from the one or more new vehicle images of the next subset; and
updating the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms based on the one or more user-selected vehicle images from the one or more new vehicle images of the next subset;
generating user preference data based on the updated value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value;
providing at least the user preference data as input;
receiving, as output, the vehicle recommendation based on at least the user preference data; and
transmitting a notification indicating the vehicle recommendation, wherein the notification includes an interactive feature configured to enable the user to accept or reject the vehicle recommendation, wherein the notification is configured to be displayed associated with the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 14 recites the abstract idea of recommending vehicles to a user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 14 is a certain method of organizing human activity because receiving an indication of one or more user-selected vehicle images from the initial subset; iteratively prompting user selection of additional vehicle by providing for display a next subset of vehicle images from the plurality of vehicle images; updating the value of each of the one or more first-level attributes and the one or more second-level attributes; generating user preference data based on the updated value of each of the one or more first-level attributes and the one or more second-level attributes; and receiving, as output, the vehicle recommendation based on at least the user preference data are marketing and sales behaviors, and recommending a product to a user is managing personal behavior. Thus, representative claim 14 recites an abstract idea. 
Additionally, the recited limitations of representative claim 14 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving an indication of one or more user-selected vehicle images from the initial subset; identifying one or more first-level attributes from the one or more user-selected vehicle images, wherein the one or more first-level attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated via the one or more user-selected vehicle images; obtaining one or more vehicle identifications from the one or more user-selected vehicle images; receiving an indication of one or more user-selected vehicle images from the one or more new vehicle images of the next subset; providing at least the user preference data as input; and receiving, as output, the vehicle recommendation based on at least the user preference data are types of observations. Additionally, determining a value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms; updating the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms based on the one or more user-selected vehicle images from the one or more new vehicle images of the next subset; and generating user preference data based on the updated value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value are types of evaluation. Furthermore, providing an initial subset of vehicle images from a plurality of vehicle images for display associated with the user; determining one or more second-level attributes based on the one or more vehicle identifications, wherein the one or more second-level attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated via the one or more user-selected vehicle images; and transmitting a notification indicating the vehicle recommendation, wherein the notification includes an interactive feature configured to enable the user to accept or reject the vehicle recommendation, wherein the notification is configured to be displayed associated with the user are types of judgment. Thus, representative claim 14 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 14 includes additional elements such as a computer, a user interface of a device associated with a user, and a trained machine learning algorithm.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 14 merely recites a commonplace business method (i.e., recommending vehicles to a user) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 14 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 14 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 14 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 14 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 14 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 14 is ineligible. 
Dependent claims 15-19 do not aid in the eligibility of independent claim 14. For example, claims 16-17 merely further define the abstract limitations of claim 14. Additionally, claims 15, 18, and 19 merely provide further embellishments of the limitations recited in independent claim 14. 
Furthermore, it is noted that claims 15-19 do not include additional elements. Therefore, the abstract idea is not integrated into a practical application because there are no other additional elements to aid in the eligibility of the claims. Additionally, the lack of additional elements in claims 15-19 do not amount to significantly more than the abstract idea because no additional elements are recited to aid in the eligibility of the claims. 
Thus, dependent claims 15-19 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a process and a machine, claims 1-5, 7-13, 21; and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 14-19. It is noted that claim 20 further includes additional elements of a computer system, comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea on a generic computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea on a generic computer. As such, claims 1-5, 7-13, 21; and 20 are rejected for at least similar rationale as discussed above.


Allowable Subject Matter
Claims 1-5 and 7-21 are allowable due to the combination of features. Specifically, the claims recite computer-implemented methods and a system for providing vehicle recommendations to a user. An initial subset of vehicle images from a plurality of vehicle images is provided for display on a user interface of a device, and an indication of user-selected images from the initial subset is received. One or more first-level attributes from the one or more user-selected vehicle images are identified, wherein the one or more first-level attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated via the one or more user-selected vehicle images. One or more vehicle identifications are also obtained from the one or more user-selected vehicle images, and one or more second-level attributes are determined based on the one or more vehicle identifications. The one or more second-level attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated via the one or more user-selected vehicle images. A value is determined for each of the first- and second-level attributes via one or more algorithms.
The user interface iteratively prompts user selection of additional vehicle images by providing for display a next subset of vehicle images from the plurality of vehicle images, the next subset including user-selected vehicle images from one or more previous subsets including at least the initial subset and one or more new vehicle images replacing non-user-selected vehicle images from the one or more previous subsets on the user interface. Attributes of the one or more new vehicle images include at least a portion of the one or more first-level attributes or the one or more second-level attributes. 
For each of the next subset of vehicle images provided, an indication of one or more user-selected vehicle images from the one or more new vehicle images of the next subset is received via the user interface. The values for the first- and second-level attributes are updated based on the one or more user-selected vehicle images from the one or more new vehicle images of the next subset, and the updated values are provided as input to a trained machine learning algorithm. The trained machine learning algorithm outputs a vehicle recommendation based on the updated value of each of the first- and second-level attributes, and transmits a notification indicating the vehicle recommendation to the user device.
Iteratively prompting a user with additional images and continuously displaying the user-selected images while replacing non-user-selected images in combination with making vehicle recommendations using a trained machine learning algorithm is novel over the cited prior art. The cited prior art utilizes each of these features, but the cited prior art fails to obviously teach combining the iterative process of displaying user-selected images and replacing non-user-selected images with vehicle recommendations using a trained machine learning algorithm.
The most relevant prior art includes Kakinuma (US 20190287154 A1, herein referred to as Kakinuma), Park et. al. (US 20140067615 A1, herein referred to as Park), and Jackson et. al. (US 20210166103 A1, herein referred to as Jackson). Newly cited Epstein et. al. (US 20160179847 A1, herein referred to as Epstein) and DiBenedetto et. al. (US 10095754 B1, herein referred to as DiBenedetto) are also relevant.
Kakinuma discloses an image recommendation system that allows a user to capture images on their device and then select them for upload to an image search apparatus (Kakinuma: figs 11, 14, 19, 23; [0005]-[0006], [0167]). The uploaded image is of a customer wearing their favorite clothes, and the system calculates feature values of the features in the image (Kakinuma: fig 19; [0060]-[0063], [0167]). The system can also identify the article ID of the items in the image, and index the qualities of the items in the image (Kakinuma: fig 22; [0070]-[0074]). These quality indexes can also have calculated values associated with them (Kakinuma: [0097]). The image search apparatus then provides new images to the user via an algorithm based on the calculated values of the features and quality indexes of the original image (Kakinuma: [0169], [0096]-[0098]). The new images are recommendation images for new clothing items (Kakinuma: [0098], [0114]). 
However, Kakinuma does not disclose vehicle images, vehicle attributes, vehicle identifications, nor vehicle recommendations. Kakinuma also does not disclose iteratively prompting user selection of additional images by providing for display a next subset of images, with the next subset including user-selected images from one or more previous subsets including at least the initial subset and one or more new images replacing non-user-selected images from the one or more previous subsets. Kakinuma further does not disclose a trained machine learning algorithm.
Park discloses a vehicle recommendation method and system (Park: figs 9-11; [0041]). Images of a proposed vehicle are displayed to a user, and the user can select various desired attributes for the vehicle, include the make, model, color, available seating, and engine features (Park: fig 3; [0044]). Once the user has identified their vehicle of interest, the user can be presented with recommended vehicles that match the user’s identified vehicle of interest via a notification (Park: figs 1, 6-7; [0033], [0067]-[0069]).
However, Park does not disclose calculating attribute values for the images nor iteratively prompting user selection of additional images by providing for display a next subset of images, with the next subset including user-selected images from one or more previous subsets including at least the initial subset and one or more new images replacing non-user-selected images from the one or more previous subsets. Park also does not disclose a trained machine learning algorithm. 
Jackson also discloses a vehicle recommendation method and system (Jackson: fig 4, [0024]-[0026]). Driver vehicle ratings are analyzed based on the driver’s habits and preferences, and vehicles are recommended using a trained neural network (Jackson: [0024]-[0026], [0035]). These recommendations are continuously updated each time a driver edits their profile, adds a vehicle, rates a vehicle, or accepts or declines a vehicle recommendation (Jackson: [0024]). Each vehicle receives values for each given vehicle attribute, and a target value is determined for each vehicle attribute category for each driver (Jackson: [0026]). These attributes can include make, model, and engine features (Jackson: [0020]). These values are evaluated by the trained neural network, and the post-processing layers assimilate output data to generate the vehicle recommendations (Jackson: [0036]). However, Jackson does not disclose an initial subset of images, calculating attribute values for images, nor a next subset of images including user-selected images from one or more previous subsets including at least the initial subset that replace non-user-selected images. 
Epstein discloses a method and system for providing recommendations to a user by providing an initial subset of images from a database of images, displayed to the user one at a time, and a user indicates their preference of the images (typically like or dislike) (Epstein: figs 1, 2A-2F; [0057]-[0060]). Each image is associated with primary and secondary tags by the system, each of which can be indicated on the user interface, and each of the tags are weighted based on their tag frequencies (Epstein: figs 3, 4D; [0048], [0052], [0061], [0079]). These frequency weights are updated with each iteration of the system (Epstein: [0061], [0079], [0081]). The user can also title each of the images (Epstein: fig 4H; [0119]). Then, based on the user preferences via the tags from the initial set of images, the system can create a queue of next images to present to a user, which can include one or more new images (Epstein: [0073], [0085]). As the user selects their preference for each image, the current image is replaced with the next image in the sequence (Epstein: [0073], [0085]). The process can be iteratively completed, with a recommendation being presented at the end of each set of images (Epstein: [0116]).
However, Epstein does not disclose vehicle images, vehicle attributes, vehicle identifications, nor vehicle recommendations. Epstein also does not disclose the next subset including user-selected images from one or more previous subsets including at least the initial subset and one or more new images replacing non-user-selected images from the one or more previous subsets. Epstein further does not disclose a trained machine learning algorithm.
DiBenedetto discloses a method and system for presenting images that correspond to a matching particular room type and décor style (DiBenedetto: figs 1, 9; [4:5-47]). Room images are presented to a user, and the user selects the desired room image (DiBenedetto: figs 1, 9; [4:5-47]). The room image remains on the interface, and then the feature images are presented to the user (DiBenedetto: figs 2, 9; [10:34-44, 53-60]). The total feature images must reach a threshold, and if that threshold is not met, the user can shuffle the images to remove non-selected features and be presented with alternatives (DiBenedetto: figs 5-9; [10:61-67; 11:1-8]). However, DiBenedetto does not disclose vehicle images, vehicle attributes, vehicle identifications, nor vehicle recommendations. DiBenedetto also does not disclose calculating attribute values for images nor a trained machine learning algorithm.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-5 and 7-21 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
	

Response to Arguments
	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 
	
	With respect to pages 13-16 of the Remarks, Applicant argues “the claims as a whole integrate the abstract idea into a practical application under Prong Two of Step 2A” because “the additional elements recite a specific manner of iteratively prompting user selection of vehicle images via a user interface to automatically identify attributes from the user- selected vehicle images and provide vehicle recommendations based on automatically determined/updated values for the automatically identified attributes, which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” However, Examiner respectfully disagrees.
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 PEG Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Core Wireless, the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). In Core Wireless, the claims were determined to be eligible because the court determined that the claims were directed to an improved user interface for computing devices rather than an abstract idea of an index since the claimed limitations disclosed a specific manner of displaying a limited set of information to the user rather than using conventional user interface methods to display a generic index on a computer. Id. This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens. Id.
In contrast to the invention and claims in Core Wireless, Applicant’s specification provides no technical explanation of an improvement to the functioning of user interfaces. While describing the ability to display images to a user based on their attributes, as cited by Applicant, the specification does not described how the interface is improved in a technical manner. Rather, the specification, including paragraphs [0002] and [0059] as cited by Applicant, describes business problems of recommending vehicles to a user based on their attributes, and merely sets forth a technical improvement in a conclusory manner. Specifically, paragraph [0002] discloses: “it can be difficult for the purchaser to convey such preference information with traditional, often rigid, online search user interfaces. Consequently, the buyer/user may spend a significant amount of time researching vehicles before making a purchasing decision, which may lead to purchaser dissatisfaction and/or disengagement.” Paragraph [0059] further discloses: “The method disclosed herein may provide a vehicle recommendation to a user efficiently. For instance, by enabling the user to interact with images of a vehicle presented on a user interface, available vehicles may be sorted, removed, or selected without requiring the user to manually select one or more filters (e.g., typing in a search box, or choosing from a drop down menu) to select vehicles.” 
Although discussing problems with conveying user preferences to a computer, the specification and claims of the instant invention do not focus on how the computer is achieving the claimed steps for technological improvement. For example, neither the specification nor claims describe how the computer identifies the one or more first or second attributes from the images in a technical manner, nor how the computer determines placement of the images in the interface in a technical manner. Rather, the claims are focused on improving vehicle recommendations to a user by applying a commercial and mental process to a generic computing environment. 
The instant claims are not directed to improving interfaces but rather are directed to improving the commercial task of recommending vehicles to a user based on their preferences. The claimed process, while arguably resulting in a better system for recommending vehicles, is not providing any improvement to another technology, such as interfaces, or technical field. Rather, the claimed process is utilizing a generic interface and other generic computer components to improve vehicle recommendations, e.g. managing personal behavior and marketing activities. As such, the claims do not recite specific technological improvements such as an improvement to interfaces, and therefore, the rejection is maintained in this aspect.

With respect to pages 17-18 of the Remarks, Applicant argues “the independent claims 1, 14, and 20 as amended herein recite patent eligible subject matter” because “the independent claims 1, 14, and 20 as amended herein are analogous to claim 1 presented in Example 37 of the 2019 PEG examples that is indicated as patent eligible subject matter.” However, Examiner respectfully disagrees.
Under Step 1 of the 2019 PEG, Example 37 recites statutory subject matter, and under Step 2A Prong One, the claim recites an abstract idea because “other than reciting ‘by a processor,’ nothing in the claim element precludes the step from practically being performed in the mind.” However, Example 37 is determined to be patent eligible under Step 2A Prong Two because the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems. Specifically, the computer receives an indication to organize the icons, the processor determines the timed use of each icon, and then the system automatically moves the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. As reflected in the background, this improves user interfaces because it allows for such non-traditional arrangements of icons to be performed automatically, and a user can easily find their most used icons because of the arrangement.
In contrast to Example 37, the instant invention is not directed to the arrangement of items in a user interface. Rather, the invention is directed to recommending vehicle images to a user by applying a mental and commercial process to a generic computing environment. The instant invention does not automatically move the images to a position in the user interface based on the location of another image in the user interface. Instead, the instant invention focuses on presenting images to a user based on their attributes, and thus, unlike Example 37, does not improve the layout or functioning of the user interface because the computer is not arranging the images in reference to another object in the user interface to improve usability of the interface. Rather, the claimed invention focuses on improving how to make vehicle image recommendations based on the attributes of an image by applying the process to a computing environment. Therefore, the claimed process of the instant invention is utilizing a generic interface and other generic computer components to improve vehicle recommendations, e.g. managing personal behavior and marketing activities. As such, unlike Example 37, the claims do not recite specific technological improvements to interfaces, and therefore, the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. In view of the amendments, the rejection under 35 U.S.C. 103 is hereby withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barzelay et. al. (US 20210048931 A1) was used to understand other methods and motivations for comparing images of products, particularly in a web environment for implementing in-place scrolling.
Berg (US 10395298 B2) was used to understand other methods of making recommendations to users based on images, particularly for engagement ring shopping and purchase.
Pedronette et. al. (2014 NPL) was used to understand the advantages of using machine learning methods for image recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625